UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22750 USFS Funds Trust (Exact name of registrant as specified in charter) 11270 West Park Place Suite 1025 Milwaukee, WI 53224 (Address of principal executive offices) (Zip code) Pennant Management, Inc. (Name and address of agent for service) 11270 West Park Place, Suite 1025 Milwaukee, Wisconsin 53224 (877) 299-8737 Registrant's telephone number, including area code: (877) 299-8737 Date of fiscal year end: December 31, 2014 Date of reporting period:June 30, 2014 Item 1. Reports to Stockholders. USFS Funds Limited Duration Government Fund (USLDX) USFS Funds Tactical Asset Allocation Fund (USFSX) Semi-Annual Report June 30, 2014 Investment Adviser: Pennant Management, Inc. USFS FUNDS JUNE 30, 2014 TABLE OF CONTENTS Shareholders’ Letter 1 Investment Highlights 8 Schedules of Investments Limited Duration Government Fund 10 Tactical Asset Allocation Fund 15 Statements of Assets and Liabilities 17 Statements of Operations 18 Statements of Changes in Net Assets Limited Duration Government Fund 19 Tactical Asset Allocation Fund 20 Financial Highlights Limited Duration Government Fund 21 Tactical Asset Allocation Fund 22 Notes to Financial Statements 23 Disclosure of Fund Expenses 35 The Funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within 60 days after the end of the period. The Funds’ Form N-Q will be available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0300. A description of the policies and procedures that the Funds use to determine how to vote proxies relating to portfolio securities, as well as information relating to how the Funds voted proxies relating to portfolio securities during the most recent period ended June 30, is available (i) without charge, upon request, by calling 1-877-299-USFS (8737); and (ii) on the Commission’s website at http://www.sec.gov. USFS FUNDS JUNE 30, 2014 SHAREHOLDERS’ LETTER USFS Funds June 2014 Commentary USFS Funds Limited Duration Government Bond Fund (USLDX) USFS Funds Tactical Asset Allocation Fund (USFSX) Introduction We appreciate the opportunity to manage the USFS Funds on behalf of our shareholders. USLDX is our firm’s U.S. Government bond mutual fund and is managed by James Habanek, CFA. USFSX is our firm’s equity mutual fund and is managed by Tommy Huie, CFA.Subsequent to the date of this report, Robert Cummisford, who served as a co-portfolio manager for USFSX, has announced his intention to leave his position with the Adviser. Fund Performance Review The USFS Funds Limited Duration Government Bond Fund realized a net-of-expenses total return of 0.60% in the second quarter of 2014.By comparison, the Fund’s Morningstar and Bloomberg peer groups, the Short-Term Government and Agency Bond category, had average total returns of 0.43% and 0.51%, respectively, in the second quarter of 2014. For the six months ended June 30, the Fund had a total return of 0.95% compared to average returns of 0.73% and 0.57%, respectively, for its Morningstar and Bloomberg peer groups. The very-low level of short-term interest rates, anchored by the Federal Reserve’s near zero-percent short-term interest rate policy, continues to make it very difficult to generate positive total returns with investments limited to short-duration U.S. government and government agency fixed-income securities. Unlike most other funds within the Short-Term Government and Agency Bond peer groups, the Fund will only hold securities which are AAA rated and fully guaranteed by the U.S. Government.This limitation gives the Fund an inherent performance disadvantage in most market environments relative to its peer groups, which in most instances hold some lower-rated and higher-yielding securities and foreign sovereign debt. As this year began, the overwhelming consensus view was that the rise in bond yields that began in the second half of 2013 would continue unabated.In contrast, we were of the view that the fixed-income markets were attractively priced and that a material increase in bond yields was not likely to occur in the first half of this year.With intermediate and long-term yields now below where they stood at the beginning of this year, bearish sentiment much diminished, and the liftoff date for Federal Reserve rate hikes now nearer, but still uncertain, the Fund manager believes that yields are likely to move higher in the second half of this year.Therefore, strategies to reduce price and interest-rate risk continue to be undertaken.To the benefit of the Fund’s year-to-date performance, we increased exposure to government agency mortgage-backed securities (MBS) when yields rose and credit spreads widened in the second half of 2013 as well as in early 2014. Further, the Fund continues to favor callable, step-up coupon government agency securities which ordinarily provide some price protection in rising interest rate 1 USFS FUNDS JUNE 30, 2014 environments, while providing higher current income streams.The Fund continues to maintain a significant allocation to variable-rate asset-backed U.S. government guaranteed securities. Shortening the duration of the portfolio is a key strategy in positioning the fund in what we believe is now a rising interest rate environment.In that regard, the Fund’s manager recently diminished the Fund’s allocation to fixed-rate MBS and increased exposure to variable-rate MBS and step-up coupon agency bonds. It is difficult to precisely measure the duration of securities which experience periodic prepayments of principal. However, we currently estimate the duration of the Fund to be slightly less than two years. We believe the Fund’s continuing strategy of shortening duration could benefit both the relative and absolute performances of the Fund in the second half of 2014 and beyond.We believe that market-driven interest rate levels are in a cyclical, and possibly secular, uptrend, and that the Fund is well positioned for that occurrence. The increase in bond yields which occurred in 2013 was the beginning of the process of adjustment to a more normalized Fed monetary policy, and that process, in our opinion, is now likely to resume after the unexpected decline in yields which occurred in the first half of this year. The first half of 2014 saw U.S. equity markets continue their steady climb regardless of negative first quarter gross domestic product revisions, constant clamoring for market corrections, and “investor complacency.”The S&P 500 Index (the “S&P 500”) has set 22 new closing highs so far this year, with 16 of those coming in the second quarter.The USFS Funds Tactical Asset Allocation Fund outperformed broad market benchmarks over the second quarter as our overweight positions in many cyclical stocks performed well.For the second quarter the Fund returned 5.74% net of fees, versus 5.23% for the S&P 500 and 2.83% for the Dow Jones Industrial Average. Year-to-date the Fund has returned 8.70%, versus 7.13% for the S&P 500 and 2.68% for the Dow Jones Industrial Average. Not surprisingly, performance so far year-to-date has fluctuated across styles and sectors as investors continued to juggle valuation concerns and the wide variety of economic and political influences.During the second quarter, S&P 500 sector performance was led by Energy (+12.08%) and Utilities (+7.77%), while the Consumer Discretionary (+3.50%) and Industrials (+3.85%) sectors in the S&P 500 lagged, but still managed to post strong returns.Investors have remained attracted to the Utilities stocks as they sought reliable sources of income.We believe Utilities stock valuations have become stretched. Through the first half of 2014 the Fund maintained the “growth at reasonable value” strategy that had been implemented in the final quarter of 2012.The portfolio has been primarily composed of well-capitalized large-cap dividend growth stocks that we believed could grow their earnings and dividends over the long-term.Many of these high quality U.S. companies were also trading at reasonable valuations in our opinion.We continue to evaluate new opportunities to broaden portfolio holdings, while managing specific stock exposures and sector risks. 2 USFS FUNDS JUNE 30, 2014 Consistent with past updates, we are maintaining our preference for U.S. companies with a bias towards value-oriented investments.We believe it is unlikely that investors will be able to count on stock market multiples driving stock prices higher given the current valuation levels.Companies will need to exhibit their ability to earn higher prices, and it is our belief that continued strategic deployments of cash along with revenue and earnings growth will be the facilitators investors seek.The low interest rate environment and global economic recovery should continue to provide support for stock markets near-term. 2014 Second-Half Outlook Equity Market At times during the year the stock market struggled to absorb the potential impacts of economic and political events across the globe.The growing crisis in the Ukraine and its relationship with Russia challenged global markets in the first half of the year.Military operations ensued within Ukraine as pro-Russian separatists were emboldened after Crimea was annexed by Russia.Russia conducting its own military exercises along the border only increased global tensions.Europe has close economic ties and energy dependence on Russia, and an escalation of the conflict could imperil Europe’s economic recovery. As the second quarter came to a close, conflict in Iraq flared up as the Sunni Islamic militant group named the Islamic State of Iraq and al-Sham (ISIS) captured major cities and infrastructure in Iraq.This conflict led analysts to evaluate the impact to world energy markets as Iraq is again a top oil producing country.The group declared its independence and the formation of a new Islamic caliphate for the geographic areas under its control on the last day of the quarter. Despite geo-political and economic uncertainty, the market has trudged higher while trading volumes have remained low and well below 10-year average levels.The VIX Index (viewed as a gauge of investor “fear”) closed the quarter at historically low levels.There has been a debate as to whether “fear” or risk aversion is leading retail investors in particular to abandon the equity markets, but at low levels the VIX Index actually displays a lack of fear.In addition, average daily volume for S&P 500 option trading has increased in recent years.Some market analysts believe investors have become accustomed to small corrections and “buying on the dips.”All of this has led strategists to coin the term “investor complacency.” Corporate profitability has been on the upswing in recent years and has doubled since early 2009.In recent years, bottom line growth had largely been driven by increased cost cutting and deferred capital expenditures.Top line revenue growth during the global economic recovery has been scarcer.We believe stock prices follow earnings growth.The positive trends we are witnessing with earnings have continued to provide support to the markets and valuations. Corporate earnings reports during the second quarter (for first quarter activities) continued to exhibit positive trends.Approximately 70% of S&P 500 companies exceeded analyst earnings 3 USFS FUNDS JUNE 30, 2014 estimates for the quarter, while only 50% exceeded respective revenue estimates.Nonetheless, year-over-year revenue growth averaged approximately 8%, but differed greatly across companies.As expected, earnings guidance on the calls was mixed with companies’ management teams ever so careful not to set the bar for future quarter’s earnings too high too early.But later into the quarter we began to see signs of improvement in future period expectations as analysts and managements gained clarity and confidence. Improved global profitability has left many large companies with excess cash on their balance sheets.Some of this is cash derived from foreign operations and cannot be returned to the United States without paying higher U.S. tax rates.The decision regarding a company’s best use of cash can be complicated.A growing pool of “activist shareholders” (including certain hedge funds) has challenged corporate managements to return idle cash to shareholders in some form (and thereby profit from their efforts).Some management teams have chosen to return cash to shareholders by boosting dividends or buying back stock rather than by putting it back to work within the company.Others have looked to acquire complimentary businesses as a means to drive future growth.Of late, share buybacks and acquisitions have been rewarded most by the market as the preferred uses of cash. Based on our analysis, equity market valuations are not screaming imminent correction.According to data from Bloomberg, with the S&P 500 closing the quarter at $1,960, it sports a P/E multiple of 18.0x based on trailing 12-month earnings ($109.37) or 16.6x based on next 12-month earnings estimates ($118.05).The long-term average S&P 500 P/E multiple based on actual earnings calculated back to 1954 is 16.3.We have calculated the rolling 10- and 20-year average P/E multiples and they currently stand at about 16 and 19, respectively.The fact that the S&P 500 today is slightly above its long-term average and 10-year rolling average is hardly cause for panic.In 2000, the Tech/Media/Telecom bubble saw the S&P 500 P/E ratio reach 30 (or higher based on some calculations), well above its 10-year average.Unless earnings are poised to decline dramatically in the near future, we would characterize the large-cap U.S. stock market as “Fairly Valued.” Fixed-Income Market At the start of this year, most everyone expected bond yields to rise and prices to fall, repeating and building upon the experience of 2013. But the reverse happened as central banks across the globe leaned toward looser monetary policies in response to lower-than-expected economic growth.The benchmark ten-year Treasury note, which closed at its 2013 high yield of 3.03% and was generally expected to rise to 3.5% to 4% this year, fell to 2.38% in this past quarter, and finished the first half of the year at 2.53%.All sectors of the bond market unexpectedly posted healthy positive total returns. Last year, the Barclays U.S. Aggregate Bond Index (Agg), down 2%, posted its worst total return in 19 years.On a total return basis, it has recovered all of those losses.The yield curve has flattened materially year to date.Most of the aforementioned 4 USFS FUNDS JUNE 30, 2014 decline in yields has occurred at the longer end of the curve.The section of the yield curve out to two years has experienced very little change over the past year.The Fed’s near zero-percent short-term interest rate policy is keeping shorter-term rates low, while the likelihood of Fed rate hikes in 2015 is preventing them from falling along with longer-term rates. What is causing the unexpected bond market rally and keeping bond yields low relative to the level of inflation and economic fundamentals?The answer is not simple, and in our opinion has many elements. But the bottom line is that, in the short term at least, supply and demand is what is most important in determining the price levels of anything. This year, the supply and demand balance has been, and remains, supportive of higher bond prices, especially for bonds of higher quality.The U.S. Treasury is issuing far fewer bonds than they have been in recent years due to the declining federal budget deficit; and, the low level of new and refinanced mortgages has caused a large decline in the issuance of agency mortgage-backed securities (MBS).Even with the Fed now tapering its bond purchase programs and purchasing far fewer bonds than they were last year, they are still purchasing in the area of 75% of the net new issuance of Treasury and agency MBS.Slower-than-expected economic growth and geopolitical issues in Russia and the Middle East are also increasing the demand for dollar denominated bonds.The Fed’s monetary policy is excessively accommodative and is expected to remain so.The capital markets are now very global in nature, and money is easily converted from one currency to another, rendering it easy for investors to move money from one area of the world to another.With that as background, high-quality global bond yields, such as those in Japan and Europe, are lower than they are in the U.S. So, money has been flowing into U.S. bond markets from overseas.Countries such as China, in particular, have been purchasing dollar-denominated bonds in an effort to weaken their currencies.As long as the U.S. dollar is expected to increase in value relative to foreign currencies, we believe foreign investors will continue to find our bonds attractive.Investors remain hungry for yield in this low-rate environment which has been created by central banks around the world. We like to emphasize the importance of investor sentiment in influencing prices in the short term.At the end of last year, investor sentiment toward the bond market was as negative as it gets.Being negative on bonds had become what is referred to as a “crowded trade,” in need of being worked off.Negative sentiment is contrary bullish for prices, as it implies that investors in aggregate have conservatively positioned their portfolios in comparison to their benchmarks. Late last year, the Fed had announced that it was about to begin to taper its bond purchase programs and bond yields had risen to levels that we deemed attractive, at least on a short-term basis. The supply and demand issues that we referenced above came into play in this environment of negative sentiment, which was enough to force bond prices higher and yields lower.That gave us comfort with respect to the bond markets entering this year and led us to conclude that a material increase in market-driven interest rates was not likely to occur until 5 USFS FUNDS JUNE 30, 2014 sentiment was at least neutral, which it finally now is.Staying on the theme of market sentiment, there was a massive outflow of money from bond mutual funds in the second half of last year, suggesting that the bond markets were oversold.Money subsequently flowed back into bond funds thus far this year, helping to force yields lower and evidencing more neutral sentiment in the markets. We view the year-to-date decline in yields as simply a downward correction of the large increase which had occurred in the second half of last year.From May through September of last year, yields in the three- through five-year sector of the Treasury bond market nearly tripled.The markets were not liquid enough to absorb the selling, particularly from mutual funds, and became very oversold by many measures.We believe at this time that overshoot has now been corrected. The term structure of interest rates is a function of many variables, the most important of which is the expected path and level of the federal funds rate over specific periods of time.With the Fed not at all adhering to a rules-based monetary policy, it is currently most difficult to forecast future federal funds rate levels.We remain of the opinion that the thirty-year secular bull market in bonds ended in 2013; and, yields will trend irregularly higher over the next few years.Global central banks have suppressed interest rates down to levels which do not reflect economic fundamentals and which are not sustainable. We are of the opinion that while interest rate levels will not rise to historically normalized levels any time soon, they will soon begin to rise to levels which will be painful to bond investors.Forecasted increases in bond yields have been coming down in recent months due to global economic growth concerns, but increases should nonetheless be expected.The supply and demand factors, coupled with the current geopolitical concerns, may push yield levels lower in the very near term. However, our belief is that market-driven interest rates are likely to rise well before the date when the Fed’s first interest rate hike becomes more certain.That is especially so because the Fed is artificially suppressing short-term interest rates, and yields, on an inflation-adjusted basis, are negative out to seven years on the yield curve.As the Fed continues to normalize its monetary policy, unless we enter into a deflationary environment, yields cannot remain below the rate of price inflation indefinitely.Yields at the short end of the yield curve, which remain anchored by the Fed’s near zero-percent short-term interest rate policy, are especially vulnerable to an earlier-than-expected Fed rate hike. This represents the Adviser’s assessment of the Funds and market conditions at a specific point in time and should not be relied upon by the reader as research or investment advice. Investing involves risk, including possible loss of principal. The potential underlying investments of the Tactical Asset Allocation Fund (which may include 6 USFS FUNDS JUNE 30, 2014 investments such as derivatives, and leveraged and inverse ETFs) may accelerate the velocity of potential losses. Furthermore, the risk of loss from a short sale is unlimited because the Tactical Asset Allocation Fund may be required to purchase the shorted security at a higher price to complete the transaction and there is no limit for the security price. The potential use of options, swaps and derivatives by the Tactical Asset Allocation Fund has the potential to significantly increase the Fund’s volatility. The Tactical Asset Allocation Fund’s underlying investments may also be subject to economic or political instability in the U.S. and other countries, credit risk and interest rate fluctuations. Bonds and bond funds will decrease in value as interest rates rise. There is no guarantee the Funds will achieve their stated investment objectives. Current and future holdings are subject to risk. Definitions S&P 500 Index: an index which consists of five hundred stocks chosen for market size, liquidity, and industry group representation. Dow Jones Industrial Average: a price-weighted average of thirty significant stocks traded on the New York Stock Exchange and on NASDAQ. Barclays U.S. Aggregate Bond Index: a broad-based index that measures the investment grade, U.S. dollar-denominated, fixed rate taxable bond market including Treasuries, government related and corporate securities, MBS (agency fixed rate and hybrid ARM pass-throughs), ABSs, and CMBs. VIX Index: a weighted blend of prices for a range of options on the S&P 500 index. It represents one measure of the market’s expectation of stock market volatility over the next 30 day period. Price to earnings (P/E): A valuation ratio of a company’s current share price compared to its per share earnings. Duration: a measure of the sensitivity of the price to a change in interest rates; it is expressed as a number of years. The sensitivity to interest rates changes will be greater the longer the duration is. Each Morningstar and Bloomberg category average is representative for funds utilizing similar investment objectives. Basis Points: a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. One cannot invest directly in an index. Earnings growth is not a measure of the Fund’s future performance.­ 7 USFS FUNDS LIMITED DURATION GOVERNMENT FUND INVESTMENT HIGHLIGHTS (Unaudited) GROWTH OF A $10,000 INVESTMENT Average Annual Total Return for period ended June 30, 2014(1) One Year Three Year Five Year Annualized Return Return Return Inception to Date(2) USFS Funds Limited Duration Government Fund 0.51% 0.44% 0.90% 2.29% BofA Merrill Lynch 1-3 Year US Treasury Index 0.76% 0.63% 1.18% 2.59% BofA Merrill Lynch 1-3 Year US Treasury/Agency Index 0.78% 0.65% 1.21% 2.67% The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that, when redeemed, may be worth less than its original cost. Past performance does not guarantee future results. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the Index returns, the performance would have been lower. Please note that one cannot invest directly in an unmanaged index. Fee waivers were in effect, if they had not been in effect, performance would have been lower. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The USFS Funds Limited Duration Government Fund commenced operations on July 6, 2004. The BofA Merrill Lynch 1-3 Year US Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. The BofA Merrill Lynch 1-3 Year US Treasury/Agency Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury and non-subordinated U.S. agency debt issued in the U.S. domestic market with a remaining term to final maturity of less than three years. 8 USFS FUNDS TACTICAL ASSET ALLOCATION FUND INVESTMENT HIGHLIGHTS (Unaudited) GROWTH OF A $10,000 INVESTMENT Average Annual Total Return for period ended June 30, 2014(1) One Year Three Year Annualized Return Return Inception to Date(2) USFS Funds Tactical Asset Allocation Fund 20.78% 12.79% 13.38% S&P 500 Index 24.61% 16.58% 15.96% The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that, when redeemed, may be worth less than its original cost. Past performance does not guarantee future results. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the Index returns, the performance would have been lower. Please note that one cannot invest directly in an unmanaged index. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The USFS Funds Tactical Asset Allocation Fund commenced operations on November 30, 2009. The S&P 500 Index consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market-value weighted index (stock price times number of shares outstanding), with each stock’s weight in the Index proportionate to its market value. The S&P 500 Index is one of the most widely used benchmarks of U.S. equity performance. It is not possible to invest directly in an index. 9 USFS FUNDS LIMITED DURATION GOVERNMENT FUND JUNE 30, 2014 (UNAUDITED) SECTOR WEIGHTINGS (Unaudited)† † Percentages are based on total investments. SCHEDULE OF INVESTMENTS U.S. GOVERNMENT AGENCY MORTGAGE-BACKED OBLIGATIONS — 41.4% Face Description Amount Value Federal Home Loan Mortgage Corp. (FHLMC) 5.250%, 05/15/17 $ $ 4.500%, 08/15/27 3.000%, 12/15/41 2.734%, 07/01/37 (A) 2.500%, 05/15/42 2.400%, 01/01/36 (A) 2.280%, 01/01/35 (A) 2.020%, 11/01/35 (A) 2.000%, 09/15/39 Federal National Mortgage Association (FNMA) 5.523%, 07/01/36 (A) 5.000%, 04/25/34 5.000%, 11/25/49 4.408%, 12/01/27 (A) 4.000%, 05/01/19 3.500%, 01/25/42 3.000%, 11/01/20 3.000%, 04/25/42 2.711%, 06/25/44 (A) 2.500%, 07/25/24 2.500%, 01/01/37 (A) 2.500%, 09/25/42 2.500%, 10/25/42 2.500%, 02/25/43 2.500%, 04/25/43 2.373%, 01/01/34 (A) The accompanying notes are an integral part of the financial statements. 10 USFS FUNDS LIMITED DURATION GOVERNMENT FUND JUNE 30, 2014 (UNAUDITED) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED OBLIGATIONS — 41.4% (continued) Face Description Amount Value 2.220%, 07/01/35 (A) $ $ 2.088%, 06/01/35 (A) 2.059%, 12/01/35 (A) 2.000%, 08/25/41 2.000%, 11/25/42 1.950%, 06/01/37 (A) 1.925%, 03/01/34 (A) 1.885%, 02/01/33 (A) 0.631%, 03/25/27 (A) Government National Mortgage Association (GNMA) 5.000%, 08/15/18 5.000%, 10/15/18 4.500%, 08/15/18 4.500%, 08/20/19 4.500%, 06/16/37 4.500%, 06/20/39 4.000%, 09/15/18 4.000%, 09/15/18 4.000%, 12/15/18 4.000%, 12/20/38 4.000%, 05/16/39 4.000%, 08/20/39 4.000%, 10/20/39 3.250%, 11/20/39 3.000%, 11/20/38 3.000%, 09/16/39 2.500%, 06/20/38 2.500%, 07/20/38 2.500%, 04/20/40 (A) 2.000%, 05/20/40 2.000%, 11/20/42 2.000%, 09/20/43 (A) 1.625%, 04/20/23 (A) 1.625%, 11/20/23 (A) 1.625%, 11/20/27 (A) 1.625%, 11/20/29 (A) 1.250%, 08/20/27 National Credit Union Administration (NCUA) 1.840%, 10/07/20 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED OBLIGATIONS (Cost $14,798,706) The accompanying notes are an integral part of the financial statements. 11 USFS FUNDS LIMITED DURATION GOVERNMENT FUND JUNE 30, 2014 (UNAUDITED) SMALL BUSINESS ADMINISTRATION (SBA) — 37.3% Face Description Amount Value Small Business Administration Pass-Through Agency (SBA) 7.100%, 02/01/17 $ $ 3.875%, 02/25/25 (A) 3.625%, 10/25/24 (A) 3.625%, 10/25/25 (A) 3.375%, 09/25/25 (A) 3.125%, 07/25/21 (A) 3.125%, 06/25/25 (A) 2.000%, 06/25/31 (A) 1.750%, 03/25/31 (A) 1.625%, 04/25/16 (A) 1.625%, 10/25/18 (A) 1.400%, 09/25/32 (A) 1.375%, 09/25/17 (A) 1.300%, 07/25/34 (A) 1.250%, 11/25/17 (A) 1.250%, 12/25/17 (A) 1.250%, 02/25/18 (A) 1.250%, 02/25/18 (A) 1.250%, 04/25/18 (A) 1.250%, 05/25/18 (A) 1.250%, 07/25/25 (A) 1.000%, 08/25/18 (A) 1.000%, 09/25/21 (A) 1.000%, 11/25/24 (A) 1.000%, 10/25/31 (A) 1.000%, 11/25/33 (A) 1.000%, 07/25/34 (A) 0.875%, 10/25/21 (A) 0.875%, 01/25/25 (A) 0.820%, 06/25/34 (A) 0.800%, 05/25/18 (A) 0.750%, 11/25/20 (A) 0.750%, 08/25/22 (A) 0.750%, 08/25/22 (A) 0.750%, 10/25/24 (A) 0.740%, 03/25/25 (A) 0.700%, 02/25/30 (A) 0.625%, 01/25/27 (A) 0.625%, 03/25/30 (A) The accompanying notes are an integral part of the financial statements. 12 USFS FUNDS LIMITED DURATION GOVERNMENT FUND JUNE 30, 2014 (UNAUDITED) SMALL BUSINESS ADMINISTRATION (SBA) — 37.3% (continued) Face Description Amount Value 0.600%, 09/25/30 (A) $ $ 0.570%, 09/25/31 (A) 0.570%, 11/25/31 (A) TOTAL SMALL BUSINESS ADMINISTRATION (SBA) (Cost $13,426,692) U.S. GOVERNMENT AGENCY OBLIGATIONS — 3.5% Federal Home Loan Mortgage Corp. (FHLMC) 1.000%, 12/27/18 (B) Federal National Mortgage Association (FNMA) 1.000%, 08/20/18 (B) 0.750%, 09/20/17 (B) TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $1,265,687) CERTIFICATES OF DEPOSIT — 4.8% Ally Bank, 1.100%, 08/17/15 BMW Bank of North America, 0.850%, 06/08/15 Discover Bank, 1.150%, 08/24/15 FirstBank Puerto Rico, 0.800%, 12/08/14 GE Capital Bank, 1.000%, 07/14/14 GE Capital Retail Bank, 1.000%, 07/14/14 Goldman Sachs Bank USA, 0.900%, 06/05/15 TOTAL CERTIFICATES OF DEPOSIT (Cost $1,736,000) The accompanying notes are an integral part of the financial statements. 13 USFS FUNDS LIMITED DURATION GOVERNMENT FUND JUNE 30, 2014 (UNAUDITED) SHORT-TERM INVESTMENTS — 14.0% Face Amount/ Description Shares Value Repurchase Agreements – 7.2% First Farmers Financial, LLC Repurchase Agreement, 1.75%, 07/01/2014 (C) (collateralized by federally guaranteed portion of USDA loan to Mouring West Holdings, LLC, face amount of $2,680,000, 5.000%, due 02/01/2044) (Cost $2,614,634) $ $ Investment Companies – 6.8% Short Term Treasury Investment, 0.01% (D) (Cost $2,496,211) TOTAL SHORT-TERM INVESTMENTS (Cost $5,110,845) TOTAL INVESTMENTS – 101.0% (Cost $36,337,930) $ Percentages are based on Net Assets of $36,437,163. (A) Variable rate security – Rate disclosed is the rate in effect on June 30, 2014. (B) Step Bond – The rate reflected on the Schedule of Investments is the effective yield on June 30, 2014. (C) This repurchase agreement has an automatic rollover term which automatically enters the Fund into a new overnight repurchase agreement with substantially the same terms unless notice of termination is given to the seller. (D) The rate reported is the 7-day effective yield as of June 30, 2014. The accompanying notes are an integral part of the financial statements. 14 USFS FUNDS TACTICAL ASSET ALLOCATION FUND JUNE 30, 2014 (UNAUDITED) SECTOR WEIGHTINGS (Unaudited)† † Percentages are based on total investments. SCHEDULE OF INVESTMENTS COMMON STOCKS — 68.5% Description Shares Value Finance & Insurance — 9.0% Aetna $ Blackstone Group LP (A) FleetCor Technologies Information — 15.4% Automatic Data Processing Google NCR PTC QUALCOMM Manufacturing — 26.4% Air Products & Chemicals Caterpillar DuPont Gilead Sciences Lockheed Martin Lorillard LyondellBasell Northrop Grumman The accompanying notes are an integral part of the financial statements. 15 USFS FUNDS TACTICAL ASSET ALLOCATION FUND JUNE 30, 2014 (UNAUDITED) COMMON STOCKS — 68.5% (continued) Description Shares Value Mining, Oil & Gas — 10.7% ConocoPhillips $ Continental Resources Energy Transfer Partners LP (A) Schlumberger Services — 2.2% Starbucks Transportation — 4.8% Union Pacific TOTAL COMMON STOCKS (Cost $9,554,681) EXCHANGE TRADED FUNDS — 29.0% iShares Russell 2000 Value Index SPDR S&P rust TOTAL EXCHANGE TRADED FUNDS (Cost $4,595,200) SHORT-TERM INVESTMENT — 2.5% Short Term Treasury Investment, 0.01% (B) (Cost $457,599) TOTAL INVESTMENTS — 100.0% (Cost $14,607,480) $ Percentages are based on Net Assets of $18,120,553. (A) Security is considered a Master Limited Partnership.At June 30, 2014, these securities amounted to $782,540 or 4.3% of Net Assets. (B) The rate reported is the 7-day effective yield as of June 30, 2014. ETF — Exchange Traded Fund LP — Limited Partnership SPDR — Standard & Poor’s Depositary Receipt The accompanying notes are an integral part of the financial statements. 16 USFS FUNDS JUNE 30, 2014 (UNAUDITED) STATEMENTS OF ASSETS AND LIABILITIES USFS Funds USFS Funds Limited Duration Tactical Asset Government Fund Allocation Fund Assets: Investments, at Value (Cost $36,337,930 and $14,607,480, respectively) $ $ Cash — Receivable for Investment Securities Sold — Receivable for Dividends and Interest Prepaid Expenses Total Assets $ $ Liabilities: Payable for Investment Securities Purchased — Payable due to Investment Adviser Payable due to Administrator Payable due to Custodian Other Accrued Expenses Total Liabilities Net Assets $ $ Net Assets Consist of: Paid-in Capital $ $ Undistributed (Distributions in Excess of) Net Investment Income ) Accumulated Net Realized Gain (Loss) on Investments and Written Options ) Net Unrealized Appreciation on: Investments Net Assets $ $ Shares: Outstanding Shares of Beneficial Interest (Unlimited authorization – no par value) Net Asset Value, Offering and Redemption Price Per Share $ $ The accompanying notes are an integral part of the financial statements. 17 USFS FUNDS FOR THE SIX MONTHS ENDED JUNE 30, 2014 (UNAUDITED) STATEMENTS OF OPERATIONS USFS Funds USFS Funds Limited Duration Tactical Asset Government Fund Allocation Fund Investment Income: Interest Income $ $
